DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 30 “these/this” should be replaced with “these”, in line 31 the phrase “or of said supporting body” should be omitted and in line 32 the phrase “or said wheels” should be omitted.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 13 the phrase “or said supporting  body” should be omitted and in line 14 “includes” should be replaced with “include”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 9 both disclose possible structures for the first and second coupling surfaces which is unclear since the independent claims from which these claims depend already disclose that the second surfaces are within a boundary formed by the first surfaces as such the first surfaces of the supporting body have to be the annular portion or hub and the second surfaces of the wheels have to be the pin or shaft.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gondcaille (5919077), Sambenedetto (9022830) and Miura (5989658).  Gondcaille discloses a toy (Fig. 1) having a first part in the form of a supporting body (2) and a second part in the form of a number of wheels (4) rotatably mounted on the supporting body about respective axes of rotation (Figs. 1 & 3).  The supporting body includes annular portions or hubs (6) with first inner surfaces and the wheels include pins or shafts (4a) with second outer surfaces, wherein the second In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Miura discloses a method of injection molding a toy with components moveable relative to each other (abstract) by providing a molding assembly (Fig. 1), setting the mold assembly in a first configuration for defining a first mold cavity (11) and forming a first part of the toy by injecting a first molding material therein, setting the mold assembly to a second configuration having a second molding cavity (13) for producing a second part of the toy onto the first by injecting a second molding material therein to form the toy (column 13 line 13 – column In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  It is further noted for claims 7, 9 and11 that these claims are product-by-process claims and patentability is based on the product itself not its method of production. See MPEP 2113.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Springer (GB2105206A), Sambenedetto (9022830) and Miura (5989658).  Springer discloses a plastic molded toy (abstract) having a first part in the form of a supporting body (3) and a second part in the form of a number of wheels (2) rotatably mounted on the supporting body about respective axes of rotation (Fig. 1-3).  The supporting body includes pins (14, 15) with first outer surfaces and the wheels include hubs with second inner surfaces (Fig. 8), wherein the surfaces directly contact each other for coupling the wheels to the supporting body to enable rotation about respective axes of rotation (Fig. 3).  The pins include a widened end (16) located away from the hub such that the wheels move in a direction away from the supporting body until the widened end contacts the hub (Figs. 3 & 8).  Springer discloses the basic inventive concept as applied above with the exception of the method of molding the toy and the first and second surfaces having a conical or frustoconical shape about the axes of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Miura discloses a method of injection molding a toy with components moveable relative to each other (abstract) by providing a molding assembly (Fig. 1), setting the mold assembly in a first configuration for defining a first mold cavity (11) and forming a first part of the toy by injecting a first molding material therein, setting the mold assembly to a second configuration having a second molding cavity (13) for producing a second part of the toy onto the first by injecting a second molding material therein to form the toy (column 13 line 13 – column 15 line 42).  The first molding material has a higher melting point than the second (paragraph 15 lines 8-15).   Since both Springer and Miura relate to molded toys, it would have been obvious to one of ordinary skill in the art to mold the toy of Springer using the techniques taught by Miura for the predictable result of forming more rugged and durable toys with moveable parts due to integral formation of the toy as a whole.


Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose a toy as set forth in claims 7, 9 and 10 having a supporting body molded from a first plastic material and a plurality of wheels molded from a second plastic material wherein the supporting body includes first inner surfaces in the form of conical or frustoconical annular portions or hubs for rotatably coupling to second outer surfaces in the form of conical or frustoconical pins or shafts about axes of rotation such that the second surfaces are within a boundary formed by the first surfaces and the pins or shafts traverse the annular portions or hubs so as to project with a widened end that is positioned at a given distance from the annular portions or hubs such that the wheels are movable away from the supporting body along the axes of rotation until the widened ends come into contact with the annular portions or hubs.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9, 11 and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711